Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed on 06/26/2020 has been entered and considered by the examiner.

Drawings
The drawings filed on 06/25/2020, has been accepted for examination.  

Specification
The abstract of the disclosure is objected to because the abstract contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugimoto (2015/0177095 A1).

Regarding claim 1, Sugimoto discloses an apparatus comprising: 
a glass element (test object 60 and/or a glass sample 110) inherently having a first refractive index [pars. 0005, and 0025-27]; 
an index matching fluid that has a second refractive index approximately the same as the first refractive index is the first matching fluid having a refractive index approximately equal to the refractive index of the test object  (see abstract)[pars. 0007 (US 5,151,752); and 0022]; and 
an enclosure is a container 50 to contain the index matching fluid, wherein the glass element (i.e. test object 60 and/or a glass sample 110) is immersed in the index matching fluid.

For the purposes pf clarity, coating in this case considering the BRI will includes layer, covering, overlay, plating, film, wash, glaze, lamination, finish, dusting, blanket, mantle, smear, topping, deposit, scale, facing, cladding etc.

As to claim 2, Sugimoto further discloses an illumination source is a light source 10 for emitting (i.e. infrared light), wherein the glass element (i.e. test object 60 and/or a glass sample 110) includes a coating (i.e. layer/deposit) created by medium that is configured to at least partially reflect the infrared light is included in the (i.e. test object 60 and/or a glass sample 110) is reflected by the beam splitter 101 [pars. 0031 and 0085].
As to claim 7, Sugimoto also discloses an image sensor  detector 80 (for example, a charge-coupled device (CCD) sensor or a complementary metal-oxide semiconductor (CMOS) sensor) [par. 0029] configured for sensing light scattered by a target into the index matching fluid, through the glass element, through the index matching fluid, and incident upon the image sensor.

Claim(s) 19- 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prystupa (2017/0205385 A1).

As to claim 19, Prystupa discloses a method (figs. 1-5) [pars. 0117-0119, 0124, and 0106-107] comprising: 
situating an enclosure a conveyor belt 28 adjacent to a diffuse medium liquid 68, the enclosure providing an interface proximate to a target sample 20 within the diffuse medium [pars. 0004, 0077, 0117-0119, 0124, and 0106-107]; 
causing an ultrasound emitter a transducer 26A/106 to emit an ultrasonic signal to the target sample 20 through the interface; 
LEDs 52, 54 and 56 in a disparate location relative to the ultrasound emitter the transducer 26A/106 to emit a strong illumination beam to the target sample 20 through the interface; and 
activating an image sensor a camera 50 to capture at least one image of backscattered light scattered by the target back through the interface.

As to claim 20, Prystupa also discloses wherein the ultrasonic signal from the transducer 26A/106 and the strong illumination beam from the LEDs 52, 54 and 56 propagate along a substantially similar optical path to the interface.




 

Allowable Subject Matter
Claims 3-6 and 8-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As to claim 3, the prior art of record, taken alone or in combination, fails to disclose or render obvious an ultrasound emitter configured to direct an ultrasonic signal into the index matching fluid, wherein the glass element is configured to reflect the ultrasonic signal out of the enclosure into a diffuse medium, in combination with the rest of the limitations of the claim. Claims 4-6 are allowable by virtue of their dependency.  
As to claim 8, the prior art of record, taken alone or in combination, fails to disclose or render obvious an ultrasound emitter configured to direct an ultrasonic signal 

Claims 15-18 are allowed. 
As to claim 15, the prior art of record, taken alone or in combination, fails to disclose or render obvious an ultrasound emitter configured to direct the ultrasonic emission into the enclosure along an ultrasonic entry path different than the substantially similar path to the interface, in combination with the rest of the limitations of the claim. Claims 16-18 are allowable by virtue of their dependency.  

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art apparatus/system/method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886